Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of German Patent Pub. No.:  DE 10 2013 218 127 A1 to Grewe et al. that was filed in 2013 (hereinafter “Grewe”) and in view of German Patent Pub. No.: DE 100 35 027 A1 to Antony et al. that was filed in 2000 and in view of German Patent Pub. No.: DE 10 2010 010 443 A1 to Albrecht et al. that was filed in 2010. 

    PNG
    media_image1.png
    613
    1046
    media_image1.png
    Greyscale

“1. A driving assistance method for assisting a power-intensive driving maneuver of a subject vehicle which is powered by an electric motor fed by an energy store, wherein the driving assistance method comprises:  (see claims 1-10 and paragraph 10-13)
predicting the power-intensive driving maneuver of the subject vehicle; (see paragraph 28-32 and 10-16)
Grewe et al discloses “determining whether driving maneuver criteria, which comprise at least one energy criterion and   (see claims 1-6 where based on a distance to another vehicle the power can be reduced or increased by reducing a drive power of the ending, or electric machine and clutch or if a power of the generator can be increased based on the generator or the air conditioning or an accessory)
at least one traffic criterion, are satisfied for the predicted power-intensive driving maneuver, (see paragraph 30-38 and 72 where a distance to a second vehicle is monitored to decrease or increase the power)
wherein determining if the at least one energy criterion is satisfied comprises:
determining a peak power profile required for a full execution of the predicted power-intensive driving maneuver,  (see paragraph 9 and claims 1-8 where in based on the distance a boost mode can be provided and an increase in an electrical or mechanical power of the load or drive component is provided)”
Grewe et al discloses “determining an available drive power of the subject vehicle, and evaluating whether the available drive power is sufficient for the peak power profile, (see paragraph 43-48 where the operating mode was set to idle or sailing or recuperation mode and then an active or a boost mode of the load generator and engine are provided and the accessories can be turned off; see claims 1-9) 
wherein the at least one energy criterion is satisfied if the available drive power is sufficient for the peak power profile, (see paragraph 43-48 where the operating mode was set to idle or sailing or recuperation mode and then an active or a boost mode of the load generator and engine are provided and the accessories can be turned off; see claims 1-9)
wherein determining if the at least one traffic criterion is satisfied comprises:  (see claims 1-4 and paragraph 49 and also 74 where a camera and a learning unit can determine a distance between the subject vehicle and second vehicle to determine if the vehicle is in traffic)
detecting a traffic situation, which comprises at least one traffic condition and/or (optionally) (see claims 1-4)
Grewe et al is silent but Antony teaches “… a route topology, in the surroundings of the subject vehicle, and” (see abstract and claims 1-15);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date to combine the teachings of Antony with the disclosure of GREWE since Antony teaches that a vehicle may include sensors that indicate 1. A GPS location and 2. A road slope, 3. A road surface, 4. Road counter winds, 5. Head winds. 6. A track surface, and driving resistance factors.  See claims 1-15.  Using these factors, 1-6 a cheapest overall road and route can be selected. The operating mode and using the electric motor and the engine based on the road topology factors also can be selected. This can provide taking a route with the less grade or all downhill grade to obtain a cheaper overall route and no intersections.   See claims 1-13 and paragraph 1-10 from the bottom of Antony.

Grewe et al discloses “evaluating whether the predicted power-intensive driving maneuver can be (optionally) fully executed in the detected traffic situation, wherein the traffic criterion is satisfied if the predicted driving maneuver can be (optionally) fully executed in detected traffic situation; and  (see paragraph 44-47 and 74 and 67 to 74 where if the camera indicates a small distance between the vehicles such as bumper to bumper then a first mode can be provided however if there is no vehicle in the front a second mode can be provided where the motor can be boosted or the generator and the air conditioning turned off or power can be alternatively reduced in claim 8 where an idle or recuperation or sailing mode of the drive component is provided) 

    PNG
    media_image2.png
    940
    613
    media_image2.png
    Greyscale
displaying a result of said determining whether the driving maneuver criteria are satisfied for the predicted power-intensive driving maneuver”. (See abstract where a boost is displayed and an operating mode is also displayed and a duration of the boosting);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date to combine the teachings of Albrecht with the disclosure of GREWE since Albrecht teaches that a vehicle may include a display that can include an output indicator that includes 1. An overall time for boosting and 2. That a boosting is available.  For example, the output can indicate that the vehicle can use both the engine and electric motor wit electromotive boosting for increased power. The second output can also include that this can be provided for a predetermined time interval.  A driver can then see if boosting is available for the current driving situation and the time parameter where if they need power to pass or a hill or the like.   See Albrecht at claims 1-7 and paragraph 20-31

For all of the claims 1-13, and due to the language of “and/or….and can be….and if…..”, logically, the step does not need to be performed if the condition precedent is not met.  See Ex parte RANDAL C. SCHULHAUSER et al. United States Patent and Trademark Office Board of Appeal Decision (Appeal NO.: 
(See pages 6-7).  
	The above opinion expressly states: 
	Based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the method ends when the alarm is triggered in response to the cardiac signal data not being within the threshold electrocardiac criteria, such that the step of "determining the current activity level of the subject" and the remaining steps need not be reached. In other words, claim 1 as written covers at least two methods, one in which the prerequisite condition for the triggering step is met and one in which the prerequisite condition for the determining step is met. Thus, the broadest reasonable interpretation encompasses a method where only the steps of "collecting physiological data associated with the subject from the implantable device at preset time intervals, wherein the collected data includes real-time electrocardiac signal data, heart sound data, activity level data and tissue perfusion data," "comparing the electrocardiac signal data with a threshold electrocardiac criteria for indicating a strong likelihood of a cardiac event," and "triggering an alarm state if the electrocardiac signal data is not within the threshold electrocardiac criteria" are performed.  The Examiner determined that the prior art would have rendered obvious this method covered by claim 1, and for the reasons that the Board previously has construed similar method steps in this same manner. See, e.g., Ex Parte Fleming, Appeal 2014-002849, 2014 WL 7146104 (PTAB Dec. 12, 2014) (expanded panel decision on rehearing), Ex parte Urbanet, Appeal 2011-002606, 2012 \VL 4460637 (PTAB Sept. 19, 2012), and Ex Parte Katz, Appeal2010-006083, 2011\VL514314 (BPAI Jan. 27, 2011). ….follow, we do not find persuasive Appellants' arguments contesting this rejection. The Examiner in this case was able to present a prima facie case of obviousness as to claim 1 by providing evidence to show obviousness of the "collecting," "comparing," and "triggering" steps. The Examiner did not need to present evidence of the obviousness of the remaining method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met). The Examiner determined that Kramer, as modified by Benaron and Sheldon, renders obvious the method of claim 1, including the "collecting," "comparing," and "triggering" steps. Final Act. 4-6. Appellants' arguments that are directed to the failure of the Examiner to demonstrate adequately that the "determining" step and the remaining steps of claim 1 are rendered obvious are not commensurate with the broadest reasonable interpretation of claim 1 and are, therefore, unpersuasive. (Emphasis added). 

 
Grewe discloses “2.    The driving assistance method according to claim 1,
wherein the driving maneuver criteria also comprise an efficiency criterion, wherein determining if the efficiency criterion is satisfied comprises: (see paragraph 7)
calculating a time saved by the full execution of the predicted power-intensive driving maneuver;  (see paragraph 8) 
calculating a drive power which is additionally consumed by the full execution of the predicted power-intensive driving maneuver; and (see claims 1-8)
evaluating whether a quotient of the time saved and the additionally consumed drive power lies within a predefined value range, wherein the efficiency criterion is satisfied if the quotient lies within the predefined value range. (see paragraph 16-27 where the efficient map indicates a higher efficiency when the mode is selected)
 3.    The driving assistance method according to claim 2,
wherein the result of said determining whether the driving maneuver criteria are satisfied is displayed only for a predefined time period, wherein the predefined time period is based on at least one of the following: a current speed of the subject vehicle, a change in traffic situation, (see paragraph 70-72 where the traffic can indicate heavy traffic and based on the lidar or the camera and the distance between the cars is a close value and the speed is zero or the vehicle is at a standstill) a change in the available drive power, a change in the time saved, and a change in the drive power that is additionally consumed by the full execution of the predicted power-intensive driving maneuver”.
Grewe discloses “4.    The driving assistance method according to claim 1, wherein displaying the result comprises:
displaying a recommendation in favor of the predicted driving maneuver if the energy criterion and the traffic criterion are satisfied; and  (see claims 1-9 where the distance can indicate no traffic and a power can be boosted and displayed on the screen; see paragraph 15 where the boost is not permitted if a temperature of the battery is too high)”
displaying a recommendation against the predicted driving maneuver if the energy criterion and/or the traffic criterion are not satisfied”. (see paragraph 20-25 where a boost is not allowed in the operation mode of H but only in S and R) ;
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date to combine the teachings of Albrecht with the disclosure of GREWE since Albrecht teaches that a vehicle may include a display that can include an output indicator that includes 1. An overall time for boosting and 2. That a boosting is available.  For example, the output can indicate that the vehicle can use both the engine and electric motor wit electromotive boosting for increased power. The second output can also include that this can be provided for a predetermined time interval.  A driver can then see if boosting is available for the current driving situation and the time parameter where if they need power to pass or a hill or the like.   See Albrecht at claims 1-7 and paragraph 20-31

 
 “5.    The driving assistance method according to claim 2, wherein displaying the result comprises:
displaying a recommendation in favor of the predicted driving maneuver if the energy criterion and the traffic criterion are satisfied; and (see claims 1-9 where the distance can indicate no traffic and a power can be boosted and displayed on the screen; see paragraph 15 where the boost is not permitted if a temperature of the battery is too high)”
Grewe et al is silent but Albrecht teaches “…displaying a recommendation against the predicted driving maneuver if the energy criterion and/or the traffic criterion are not satisfied. ”. (see paragraph 20-25 where a boost is not allowed in the operation mode of H but only in S and R);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date to combine the teachings of Albrecht with the disclosure of GREWE since Albrecht teaches that a vehicle may include a display that can include an output indicator that includes 1. An overall time for boosting and 2. That a boosting is available.  For example, the output can indicate that the vehicle can use both the engine and electric motor wit electromotive boosting for 

Grewe discloses “…6.    The driving assistance method according to claim 3, wherein displaying the result comprises:
displaying a recommendation in favor of the predicted driving maneuver if the energy criterion and the traffic criterion are satisfied; and (see claims 1-9 where the distance can indicate no traffic and a power can be boosted and displayed on the screen; see paragraph 15 where the boost is not permitted if a temperature of the battery is too high)”
Grewe et al is silent but Albrecht teaches displaying a recommendation against the predicted driving maneuver if the energy criterion and/or the traffic criterion are not satisfied. see paragraph 20-25 where a boost is not allowed in the operation mode of H but only in S and R);


Grewe et al discloses “7.    A driving assistance system configured to perform a power-intensive driving maneuver of a subject vehicle which is powered by an electric motor fed by an energy store, (see claims 1-6 where based on a distance to another vehicle the power can be reduced or increased by reducing a drive power of the ending, or electric machine and clutch or if a power of the generator can be increased based on the generator or the air conditioning or an accessory)wherein the driving assistance system comprises: (see claims 1-10 and paragraph 10-13 and 20-38)
a detection unit which has a prediction detection unit configured to predict a power intensive driving maneuver of the subject vehicle, (see paragraph 28-32 and 10-16)wherein the detection unit further has a traffic situation-detection unit configured to detect a traffic situation in the surroundings of the subject vehicle; (see claims 1-6 where based on a distance to another vehicle the power can be reduced or increased by reducing a drive power of the ending, or electric machine and clutch or if a power of the generator can be increased based on the generator or the air conditioning or an accessory) (see paragraph 30-38 and 72 where a distance to a second vehicle is monitored to decrease or increase the power)
a control unit coupled to the detection unit and the energy store; (see paragraph 30-38 and 72 where a distance to a second vehicle is monitored to decrease or increase the power)
Grewe et al is silent but Albrecht teaches “and a display device coupled to the control unit; (See abstract where a boost is displayed and an operating mode is also displayed and a duration of the boosting);


Grewe discloses  “…wherein the control unit is configured to determine whether driving maneuver criteria, which comprise at least one energy criterion and at least one traffic criterion, are satisfied for the predicted power-intensive driving maneuver, (see claims 1-4 and paragraph 49 and also 74 where a camera and a learning unit can determine a distance between the subject vehicle and second vehicle to determine if the vehicle is in traffic)
wherein the control unit is configured to determine whether the energy criterion is satisfied by: (see claims 1-4)
determining a peak power profile required for a full execution of the predicted power-intensive driving maneuver, (see paragraph 44-47 and 74 and 67 to 74 where if the camera indicates a small distance between the vehicles such as bumper to bumper then a first mode can be provided however if there is no vehicle in the front a second mode can be provided where the motor can be boosted or the generator and the air conditioning turned off or power can be alternatively reduced in claim 8 where an idle or recuperation or sailing mode of the drive component is provided)
determining an available drive power of the subject vehicle, and evaluating whether the available drive power is sufficient for the peak power profile, wherein the energy criterion is satisfied if the available drive power is sufficient for the peak power profile, (see paragraph 44-47 and 74 and 67 to 74 where if the camera indicates a small distance between the vehicles such as bumper to bumper then a first mode can be provided however if there is no vehicle in the front a second mode can be provided where the motor can be boosted or the generator and the 
wherein the control unit is configured to determine whether the traffic criterion is satisfied by: (see paragraph 44-47 and 74 and 67 to 74 where if the camera indicates a small distance between the vehicles such as bumper to bumper then a first mode can be provided however if there is no vehicle in the front a second mode can be provided where the motor can be boosted or the generator and the air conditioning turned off or power can be alternatively reduced in claim 8 where an idle or recuperation or sailing mode of the drive component is provided)
detecting a traffic situation, which comprises at least one traffic condition (see paragraph 44-47 and 74 and 67 to 74 where if the camera indicates a small distance between the vehicles such as bumper to bumper then a first mode can be provided however if there is no vehicle in the front a second mode can be provided where the motor can be boosted or the generator and the air conditioning turned off or power can be alternatively reduced in claim 8 where an idle or recuperation or sailing mode of the drive component is provided)
and/or one route topology, in the surroundings of the subject vehicle; and ” (see abstract and claims 1-15);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date to combine the teachings of Antony with the disclosure of GREWE since Antony teaches that a vehicle may include sensors that indicate 1. A GPS location and 2. A road slope, 3. A road surface, 4. Road counter winds, 5. Head winds. 6. A track surface, and driving resistance factors.  See claims 1-15.  Using these factors  1-6 a cheapest overall road and route can be selected. The operating mode and using the electric motor and the engine based on the road topology factors also can be selected. This can provide taking a route with the less grade or all downhill grade to obtain a cheaper overall route and no intersections.   See claims 1-13 and paragraph 1-10 from the bottom of Antony.

Grewe et al discloses “evaluating whether the predicted driving maneuver can be fully executed in the detected traffic situation, wherein the traffic criterion is satisfied if the predicted driving maneuver can be fully executed in the detected traffic situation, (see paragraph 44-47 and 74 and 67 to 74 where if the camera indicates a small distance between the vehicles such as bumper to bumper then a first mode can be provided however if there is no vehicle in the front a second mode can be provided where the motor can be boosted or the generator and the air conditioning turned off or power can be alternatively reduced in claim 8 where an idle or recuperation or sailing mode of the drive component is provided)
Grewe et al is silent but Albrecht teaches “wherein the display device is designed to display a result of determining whether the driving maneuver criteria are satisfied for the predicted power-intensive driving maneuver. (See abstract where a boost is displayed and an operating mode is also displayed and a duration of the boosting);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date to combine the teachings of Albrecht with the disclosure of GREWE since Albrecht teaches that a vehicle may include a display that can include an output indicator that includes 1. An overall time for boosting and 2. That a boosting is available.  For example, the output can indicate that the vehicle can use both the engine and electric motor wit electromotive boosting for increased power. The second output can also include that this can be provided for 

Grewe discloses “8. The driving assistance system according to claim 7, wherein the driving maneuver criteria also comprise an efficiency criterion, wherein the control unit is configured to determine whether the efficiency criterion is satisfied by: (see paragraph 7)
 	calculating a time saved by the full execution of the predicted power-intensive driving maneuver; (see paragraph 8)
calculating a drive power additionally consumed by the full execution of the predicted power-intensive driving maneuver; and(see claims 1-8)evaluating whether a quotient of the time saved and additionally consumed drive power lies within a predefined value range, wherein the efficiency criterion is satisfied if the quotient lies within the predefined value range. (see paragraph 16-27 where the efficient map indicates a higher efficiency when the mode is selected)
 “9.    The driving assistance system according to claim 8,
wherein the display device is configured to display the result of determining whether the driving maneuver criteria are satisfied only for a predefined time period, wherein the predefined time period is based on at least on one of: a current speed of the subject vehicle, a change in traffic situation, (see paragraph 70-72 where the traffic can indicate heavy traffic and based on the lidar or the camera and the distance between the cars is a close value and the speed is zero or the vehicle is at a standstill) a change in the available drive power, a change in the time saved, and a change in the drive power additionally consumed by the full execution of the predicted power-intensive driving maneuver”.
Grewe discloses “10.    The driving assistance system according to claim 7,
wherein the display device is configured to display the result of determining whether the driving maneuver criteria are satisfied by:
displaying a recommendation in favor of the predicted driving maneuver if the energy criterion and the traffic criterion are satisfied; and(see claims 1-9 where the distance can indicate no traffic and a power can be boosted and displayed on the screen; see paragraph 15 where the boost is not permitted if a temperature of the battery is too high)”
Grewe et al is silent but Albrecht teaches displaying a recommendation against the predicted driving maneuver if the energy criterion and/or the traffic criterion are not satisfied. ”. (see paragraph 20-25 where a boost is not allowed in the operation mode of H but only in S and R);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date to combine the teachings of Albrecht with the disclosure of GREWE since Albrecht teaches that a vehicle may include a display that can include an output indicator that includes 1. An overall time for boosting and 2. That a boosting is available.  For example, the output can indicate that the vehicle can use both the engine and electric motor wit electromotive boosting for increased power. The second output can also include that this can be provided for a predetermined time interval.  A driver can then see if boosting is available for the current driving situation and the time parameter where if they need power to pass or a hill or the like.   See Albrecht at claims 1-7 and paragraph 20-31

Grewe discloses “11.    The driving assistance system according to claim 8,
wherein the display device is configured to display the result of determining whether the driving maneuver criteria are satisfied by:
displaying a recommendation in favor of the predicted driving maneuver if the energy criterion and the traffic criterion are satisfied; and(see claims 1-9 where the distance can indicate no traffic and a power can be boosted and displayed on the screen; see paragraph 15 where the boost is not permitted if a temperature of the battery is too high)”
Grewe et al is silent but Albrecht teaches “…displaying a recommendation against the predicted driving maneuver if the energy criterion and/or the traffic criterion are not satisfied. . ”. (see paragraph 20-25 where a boost is not allowed in the operation mode of H but only in S and R);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date to combine the teachings of Albrecht with the 

Grewe discloses “12.    The driving assistance system according to claim 9,
wherein the display device is configured to display the result of determining whether the driving maneuver criteria are satisfied by:
displaying a recommendation in favor of the predicted driving maneuver if the energy criterion and the traffic criterion are satisfied; and(see claims 1-9 where the distance can indicate no traffic and a power can be boosted and displayed on the screen; see paragraph 15 where the boost is not permitted if a temperature of the battery is too high)”
displaying a recommendation against the predicted driving maneuver if the energy criterion and/or the traffic criterion are not satisfied.( see paragraph 20-25 where a boost is not allowed in the operation mode of H but only in S and R);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date to combine the teachings of Albrecht with the disclosure of GREWE since Albrecht teaches that a vehicle may include a display that can include an output indicator that includes 1. An overall time for boosting and 2. That a boosting is available.  For example, the output can indicate that the vehicle can use both the engine and electric motor wit electromotive boosting for increased power. The second output can also include that this can be provided for a predetermined time interval.  A driver can then see if boosting is available for the current driving situation and the time parameter where if they need power to pass or a hill or the like.   See Albrecht at claims 1-7 and paragraph 20-31

Grewe et al discloses “13.    A vehicle having a driving assistance system, wherein the driving assistance system is configured to perform a power-intensive driving maneuver of a subject vehicle which is powered by an electric motor fed by an energy store, wherein the driving assistance system comprises: (see claims 1-10 and paragraph 10-13) (see paragraph 28-32 and 10-16)

a detection unit which has a prediction detection unit configured to predict a power intensive driving maneuver of the subject vehicle, wherein the detection unit further has a traffic situation-detection unit configured to detect a traffic situation in the surroundings of the subject vehicle; (see claims 1-6 where based on a distance to another vehicle the power can be reduced or increased by reducing a drive power of the ending, or electric machine and clutch or if a power of the generator can be increased based on the generator or the air conditioning or an accessory)
a control unit coupled to the detection unit and the energy store; and a display device coupled to the control unit; (see paragraph 30-38, 72, 20-24 and claims 1-10)
wherein the control unit is configured to determine whether driving maneuver criteria, which comprise at least one energy criterion and at least one traffic criterion, are satisfied for the predicted power-intensive driving maneuver, (see paragraph 30-38 and 72 where a distance to a second vehicle is monitored to decrease or increase the power)
wherein the control unit is configured to determine whether the energy criterion is satisfied by: (see paragraph 9 and claims 1-8 where in based on the distance a boost mode can be provided and an increase in an electrical or mechanical power of the load or drive component is provided)”
determining a peak power profile required for a full execution of the predicted power-intensive driving maneuver, (see paragraph 43-48 where the operating mode was set to idle or sailing or recuperation mode and then an active or a boost mode of the load generator and engine are provided and the accessories can be turned off; see claims 1-9)
determining an available drive power of the subject vehicle, and evaluating whether the available drive power is sufficient for the peak power profile, wherein the energy criterion is satisfied if the available drive power is sufficient for the peak power profile, (see paragraph 43-48 where the operating mode was set to idle or sailing or 
wherein the control unit is configured to determine whether the traffic criterion is satisfied by: (see claims 1-4 and paragraph 49 and also 74 where a camera and a learning unit can determine a distance between the subject vehicle and second vehicle to determine if the vehicle is in traffic)
detecting a traffic situation, which comprises at least one traffic condition and/or ) (see claims 1-4) (see paragraph 44-47 and 74 and 67 to 74 where if the camera indicates a small distance between the vehicles such as bumper to bumper then a first mode can be provided however if there is no vehicle in the front a second mode can be provided where the 
Grewe et al is silent but Antony teaches “… one route topology, in the surroundings of the subject vehicle; and” (see abstract and claims 1-15)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date to combine the teachings of Antony with the disclosure of GREWE since Antony teaches that a vehicle may include sensors that indicate 1. A GPS location and 2. A road slope, 3. A road surface, 4. Road counter winds, 5. Head winds. 6. A track surface, and driving resistance factors.  See claims 1-15.  Using these factors  1-6 a cheapest overall road and route can be selected. The operating mode and using the electric motor and the engine based on the road topology factors also can be selected. This can provide taking a route with the less grade or all downhill grade to obtain a cheaper overall route and no intersections.   See claims 1-13 and paragraph 1-10 from the bottom of Antony.

evaluating whether the predicted driving maneuver can be fully executed in the detected traffic situation, wherein the traffic criterion is satisfied if the predicted driving maneuver can be fully executed in the detected traffic situation, (see paragraph 44-47 and 74 and 67 to 74 where if the camera indicates a small distance between the vehicles such as bumper to bumper then a first mode can be provided however if there is no vehicle in the front a second mode can be provided where the motor can be boosted or the generator and the air conditioning turned off or power can be alternatively reduced in claim 8 where an idle or recuperation or sailing mode of the drive component is provided) 
Grewe et al is silent but Albrecht teaches “wherein the display device is designed to display a result of determining whether the driving maneuver criteria are satisfied for the predicted power-intensive driving maneuver”. (See abstract where a boost is displayed and an operating mode is also displayed and a duration of the boosting) ;
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date to combine the teachings of Albrecht with the disclosure of GREWE since Albrecht teaches that a vehicle may include a display 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668